United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1345
                                 ___________

Kurt B. Knight,                         *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Dora Schriro, Director, Missouri        *
Department of Corrections; Michael      *
Bowersox, Superintendent, Potosi        * Appeal from the United States
Correctional Center; Gary Reed,         * District Court for the
Institutional Investigator, Potosi      * Eastern District of Missouri.
Correctional Center; Greg Dunn,         *
Captain, Potosi Correctional Center;    *      [UNPUBLISHED]
Richard Bouchard, Major, Chief of       *
Security, Potosi Correctional Center;   *
Joseph Rosenberg, Lieutenant, Potosi    *
Correctional; Brian Allen, Sergeant,    *
Potosi Correctional Center,             *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: November 29, 2000
                            Filed: December 14, 2000
                                ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      Kurt Knight, a Missouri inmate, appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 complaint for failure to exhaust administrative remedies, as mandated
by 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act of 1995. After a careful
review of the record, we conclude that dismissal of Knight’s complaint was proper.
Accordingly, we affirm the district court’s judgment, but modify it to reflect that the
dismissal is without prejudice. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
                                          -2-